NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 19-3024
                                      __________

                                 REYNOLDS ALLEY

                                            v.

                             MTD PRODUCTS, INC;
                             MTD PRODUCTS LTD.;
                         MTD LLC; MTD HOLDINGS, INC.;
                         MTD CONSUMER GROUP, INC.,
                                        Appellants
                                  __________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civ. No. 3:17-cv-00003)
                         District Judge: Hon. Kim R. Gibson
                                     __________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                  on July 2, 2020

 Before: KRAUSE and PHIPPS, Circuit Judges, and BEETLESTONE,* District Judge.

                                  (Filed: July 10, 2020)




      *
        Honorable Wendy Beetlestone, United States District Court for the Eastern District
of Pennsylvania, sitting by designation.
                                         __________

                                         OPINION†
                                         __________


BEETLESTONE, District Judge.

           In January 2017, Appellee Reynolds Alley, sued Appellants MTD1 for strict liabil-

ity and negligence in connection with injuries he sustained to his hand when the tire rim of

a snow thrower designed and manufactured by MTD failed and burst. In ruling on MTD’s

renewed motion for judgment as a matter of law following a jury verdict in favor of Alley,

the District Court rejected MTD’s argument that Pennsylvania’s choice-of-law principles

required application of Ohio’s ten-year statute of repose for product liability actions—a

statute which, if imposed, would have barred Alley’s causes of action. The sole question

on appeal is whether the District Court erred in so doing.2

       There is no dispute that the choice-of-law rules of Pennsylvania apply3 and that we

are presented with an actual or real conflict between Ohio and Pennsylvania law in that

while Pennsylvania has not enacted a statute of repose for product liability claims, Ohio

       †
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       1
         We shall refer to MTD Products, Inc., MTD Products Ltd., MTD LLC, MTD Hold-
ings, Inc., and MTD Consumer Group, Inc. collectively as “MTD” or Appellants.
       2
         The District Court had subject matter jurisdiction over this product liability action
under 28 U.S.C. § 1332, and this Court has jurisdiction to review the District Court’s final
decision pursuant to 28 U.S.C. § 1291. The Court exercises “plenary review over the Dis-
trict Court’s choice-of-law determination.” Hammersmith v. TIG Ins. Co., 480 F.3d 220,
226 (3d Cir. 2007).
       3
           See Klaxon v. Stentor Elec. Mfg. Co., 313 U.S. 487 (1941).



                                              2
has. See Ohio Rev. Code Ann. § 2305.10(C)(1). Accordingly, Alley’s cause of action

would be barred under Ohio’s statute of repose but could proceed under Pennsylvania law.

Further, neither party challenges the District Court’s determination that there is a “true”

conflict here. See Hammersmith, 480 F.3d at 230 (finding that a true conflict exists where

both states have an interest in applying their own law).

       To resolve a true conflict under Pennsylvania law, we first evaluate the parties’ con-

tacts and relationships by conducting a qualitative analysis of each state’s contacts under

Section    145(2)(a)-(d)   of   the   Restatement    (Second)    of   Conflict    of      Laws,4

with the aim of determining which state has the most significant contacts or relationships

with the incident as well as the greatest governmental interest in seeing its laws enforced.5

See Cipolla v. Shaposka, 267 A.2d 854, 856 (Pa. 1970); see also Griffith, 203 A.2d at 805

(requiring “analysis of the policies and interests underlying the particular issue before the

court”); Restatement (Second) of Conflict of Laws § 146 (1971).6

       4
         The relevant contacts for a tort include: “(a) the place where the injury occurred,
(b) the place where the conduct causing the injury occurred, (c) the domicil, residence,
nationality, place of incorporation and place of business of the parties, and (d) the place
where the relationship, if any, between the parties is centered.” Restatement (Second) of
Conflict of Laws § 145(2); Compagnie des Bauxites de Guinee v. Argonaut-Midwest Ins.
Co., 880 F.2d 685, 689 (3d Cir. 1989) (same).
       5
         Contrary to the District Court’s assertion, this interest analysis does not require a
normative judgment about the respective merits of each state’s law. Rather, we are
tasked with assessing which state is “most intimately concerned with the outcome of [the]
particular litigation.” Griffith v. United Air Lines, Inc., 203 A.2d 796, 806 (Pa. 1964) (in-
ternal quotation marks and citation omitted).
       6
          Section 6 of the Restatement (Second) of Conflict of Laws, which establishes
choice-of-law principles, enumerates factors for consideration in the choice-of-law analy-
sis, the relevant ones here being:

       (a) the needs of the interstate and international systems, b) the relevant poli-
       cies of the forum, (c) the relevant policies of other interested states and the
                                              3
       Certainly MTD has identified contacts that weigh in favor of applying Ohio’s law:

Specifically, MTD is headquartered and has its principal place of business in Ohio; its

product quality, safety, and testing departments as well as some of its manufacturing, ware-

house, and distribution facilities are also located in Ohio; and, it employs 100 engineers in

Ohio. Further, the snow thrower in question was designed, engineered, and tested in Ohio,

not in Pennsylvania.

       On the other hand, the situs of the accident in Pennsylvania was not happenstance:

Appellant lives in Pennsylvania, purchased the snow thrower in Pennsylvania from a third-

party retailer selected by MTD, only ever used it in Pennsylvania, was injured by it in

Pennsylvania, and was treated for that injury in Pennsylvania. Where, as here, the location

of the accident was not fortuitous “the place of injury assumes much greater importance,

and in some instances may be determinative.” LeJeune v. Bliss-Salem, Inc., 85 F.3d 1069,

1072 (3d Cir. 1996) (internal quotations and citation omitted); see also Shuder v. McDon-

ald’s Corp., 859 F.2d 266, 272 (3d Cir. 1988); cf. Griffith, 203 A.2d at 805-06 (site of plane

crash in Colorado was fortuitous when a Pennsylvania resident flying from Philadelphia to

Phoenix, Arizona, was killed).

       MTD argues strenuously that Ohio’s codification of its public policy rationales7 for

its statute of repose weighs in favor of applying Ohio law, while Pennsylvania’s lack of a

       relative interests of those states in the determination of the particular issue,
       (d) the protection of justified expectations, (e) the basic policies underlying
       the particular field of law, (f) certainty, predictability and uniformity of re-
       sult, and (g) ease in the determination and application of the law to be ap-
       plied.

Restatement (Second) of Conflict of Laws § 6 (1971).
       7
         Ohio’s codified rationales include its recognition of a manufacturer’s lack of con-
trol over a product after the product leaves it hands, the difficulty in presenting evidence
                                              4
statute of repose and any such codification suggests “mere inaction,” Appellant’s Brief at

22, which weighs against applying Pennsylvania law. But it does not necessarily follow

from Pennsylvania’s lack of a statute of repose that Pennsylvania’s interests are less strong

than Ohio’s. Certainly we cannot make the leap from one’s non-existence to a lack of

interest in the policy issues that underpin the decision to enact or not to enact a statute of

repose. That the Pennsylvania legislature has enacted statutes of repose but not in the

product liability context, see, e.g., 42 Pa. Stat. and Cons. Stat. Ann. § 5536 (statute of

repose in construction project context), that the issue has been raised for discussion in

Pennsylvania’s legislature numerous time,8 and that after the legislature passed a seven-

year statute of repose for medical malpractice claims, the Pennsylvania Supreme Court

struck it down as unconstitutional in part because it “deprive[d] malpractice victims who

[did] not discover their injury or its cause within seven years of their right to a remedy,”

see Yanakos v. UPMC, 218 A.3d 1214, 1226-27 (Pa. 2019), suggests there is a robust de-

bate in the Commonwealth about the value and legitimacy of statutes of repose. While

Ohio may have resolved the issue in favor of a statute of repose at least in the product

liability context, Pennsylvania has not. Reading the tea leaves as to why it has not does


regarding the design process long after the design occurred, and the inappropriateness of
applying current standards to products manufactured many years earlier than the com-
mencement of a product liability action. See 2004 Ohio Laws File 144 (S.B. 80) (Am Sub.
S.B. 80), Section 3.
       8
         The Pennsylvania Legislative Journals document several debates regarding the ad-
visability of statutes of repose: Appellee points in particular to statements made by legis-
lators in 1976, 1980, 1983, 1990, and 1992 that speak to the importance of consumer pro-
tection and how statutes of repose hurt consumers. One pithy example: “What happens
with the statute of repose is not only do you not level the playing field, you make sure that
the other side does not even have a chance to suit up for the game.” 1990 Penn. Legis. J.
– House 592.

                                              5
not fall within our bailiwick—but Pennsylvania’s legislative and judicial engagement on

the issue illustrate that there is an ongoing discussion which, at least as of now, has been

resolved purposefully in favor of no statute of repose for product liability claims. Where,

as here, each state has an interest in the application of its laws and “the application of the

foreign state’s law would frustrate the purposes of the forum state, the presumption is to

apply the law of the forum. . . . The law of the forum should be applied even though a

foreign state also has an interest in the application of its contrary policy.” Lebegern v.

Forman, 471 F.3d 424, 433 (3d Cir. 2006) (internal quotation marks and citations omitted).

       Here specifically, Appellee, as a Pennsylvania resident who purchased and used the

product in Pennsylvania, had a justifiable expectation that Pennsylvania law would apply

should the untoward happen. See Cipolla, 267 A.2d at 856 (noting that “it seems only fair

to permit a defendant to rely on his home state law when he is acting within that state”).

By contrast, MTD as a manufacturer of a nationally marketed product, could not expect

Ohio law to apply everywhere.

       Viewing “the factors qualitatively as opposed to quantitatively,” Carrick v. Zurich-

American Ins. Grp., 14 F.3d 907, 910 (3d Cir. 1994), as Pennsylvania requires us to do, the

parties’ relationship is centered in Pennsylvania, not Ohio.

       Accordingly, we will affirm the District Court’s judgment.




                                              6